Citation Nr: 9928089	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-33 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for memory loss and 
concentration problems claimed as an undiagnosed illness.

2.  Entitlement to service connection for painful joints of 
the hands claimed as an undiagnosed illness.

3.  Entitlement to service connection for fungal infection of 
the thumbs (claim as discoloration of the fingernails).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1988 to June 1995.  
He served in Southwest Asia from February to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The August 1997 decision denied entitlement to service 
connection for memory loss and concentration problems claimed 
as an undiagnosed illness, painful joints of the hands 
claimed as an undiagnosed illness, and for a fungal infection 
of the thumbs to include discoloration of the fingernails 
claimed as an undiagnosed illness.  

In October 1998, the veteran's accredited representative 
submitted a statement in which he reported that the veteran 
was not pursuing a claim of service connection for a fungal 
infection of the thumbs to include discoloration of the 
fingernails.  He asserted that the veteran was instead 
seeking entitlement to service connection for a thumb 
condition secondary to an acquired nervous disorder incurred 
during service.  In a statement dated in December 1997, a 
private physician reported that the veteran had a nervous 
disorder that caused him to pick at the cuticles of his 
fingers.  The October 1998 statement could be construed as a 
claim for service connection for a nervous disorder.  That 
issue has not been adjudicated, and is referred to the RO for 
appropriate action.  Similarly a claim for service connection 
for a thumb disorder secondary to a nervous disorder has also 
not been adjudicated, and that issue is referred to the RO 
for appropriate action.

The representative's statement could also be seen as an 
attempt to withdraw the veteran's appeal as to the issue of 
entitlement to service connection for a fungal infection of 
the thumb (classified as discoloration of the thumb).  A 
notice of disagreement can be withdrawn prior to the 
submission of a substantive appeal, and a representative can 
withdraw a notice of disagreement or substantive appeal 
without the written consent of the veteran, provided that the 
notice of disagreement or substantive appeal was not signed 
by the veteran.  38 C.F.R. § 204 (1998).

In this case the representative and not the veteran signed 
the notice of disagreement.  However, the October 1998 
statement could not withdraw the notice of disagreement, 
because the substantive appeal had already been submitted.  
The October 1998 statement could not serve to withdraw the 
substantive appeal because the substantive appeal was signed 
by the veteran, and the veteran has not indicated any desire 
to withdraw his substantive appeal.



FINDINGS OF FACT

1.  The evidence does not show objective indications of 
memory loss and concentration problems attributable to an 
undiagnosed illness. 

2.  It is likely the veteran's joint pain currently reported 
of the hands are linked to an undiagnosed illness, as his 
joint pain has not been attributed medically to a known 
clinical diagnosis of a musculoskeletal disease.

3.  There is no competent evidence of a nexus between current 
fungal infection of the thumb and service or a service-
connected disability.  

4.  A fungal infection is a diagnosed condition.



CONCLUSIONS OF LAW

1.  Service connection for memory loss and concentration 
problems is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303, 3.317 (1998).

2.  Compensation may be paid for joint pain due to 
undiagnosed illness in a Persian Gulf War veteran.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.317.

3.  The claim for entitlement to service connection for 
fungal of the thumb is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in June 1994, the 
veteran was seen with complaints of joint pain.  On 
examination, there was no gross assessment of arthritis, 
trauma, or other suspicious finding noted.  

The veteran served in the Southwest Asia Theater from 
February to May 1991.  A review of the service medical 
records show that the veteran underwent a Gulf War Illness 
work-up in August 1994.  Neuropsychological evaluation 
revealed that the veteran to be of average intelligence with 
commensurate academic achievement skills.  There were no 
observed deficits in memory, attention, or executive skills 
judged to be most sensitive to the effects of organic brain 
dysfunction.  There were no observed deficits on computerized 
measures of attention and reasoning sensitive to subtle 
deficits in reaction time. Manual strength was bilaterally 
weak, but psychomotor efficiency was intact.  The veteran 
underwent the Minnesota Multiphasic Personality Inventory -2 
test which revealed scores that were within normal limits.  
It was noted that the veteran was believed to have been 
functioning at his baseline level of cognitive ability.  
There was no evidence of brain dysfunction.  The diagnostic 
impression was somatization disorder, not otherwise 
specified, marked by elements of conversion, hypochondriasis, 
and somatoform pain.  The veteran's level of psychological 
impairment was judged to be mild.  

The veteran also underwent a psychosocial evaluation.  At 
that time, he reported among other things that during the 
summer of 1994, he noticed that his joints were stiff.  He 
reported that his wife had informed him that his 
concentration was not the same.  He reported that his 
concentration and memory levels were not the same as in the 
past.  The veteran was very concerned about his overall 
health as well as his ability to have a productive marriage, 
and his role as the retention non-commissioned officer.  

The veteran also underwent an arthralgia evaluation.  At that 
time, he reported a feeling of stiffness in his hands times 
one year that was greatest in the morning and improved but 
did not dissipate after utilization.  He also noted some 
stiffness associated with his feet.  He denied actual joint 
swelling.  The impression was polyarthralgias of uncertain 
etiology.  It was noted that there was no clinical expression 
of inflammatory or metabolic disease noted.  

The veteran was accorded a VA examination in August 1996.  On 
neurologic examination, he was described as alert and 
oriented to person, time, and place.  His speech was fluent.  
There was no diagnosis provided.  

The veteran was accorded a VA psychiatric examination in May 
1997.  At that time, he reported that he did not have any 
psychiatric treatment during service.  He reported the he 
underwent a psychiatric or psychologist evaluation for the 
Persian Gulf War Syndrome.  He reported that he had no 
identifiable emotional or behavioral problems.  There was no 
reported psychiatric treatment since his discharge from 
service.  The veteran reported that he felt very good albeit 
some decrease in his mental sharpness and short-term memory 
which was most evident when taking test in school.  He also 
reported that he had been adequately completing all of his 
course assignments without significant difficulty in 
progressing towards the completion of his bachelor's degree.

On mental status examination, the veteran was described as 
alert, cooperative, and fully oriented.  His mood was 
generally euthymic and he had a full range and fully 
modulated affect.  The veteran's concentration was within 
normal limits.  The veteran reported that his concentration 
was not as good as it used to be, but he had managed to keep 
up with most of his academic and personal chores.  His 
psychomotor functioning was unremarkable.  The veteran's 
memory appeared to be grossly intact for immediate, recent 
and remote events.  The diagnosis was no mental disorder.  
The examiner noted that the veteran did not appear to have 
any psychiatric disturbance.  He further noted that the 
veteran's social and occupational functioning appeared to be 
unimpaired.  

The veteran was accorded a VA joints examination in June 
1997.  At that time, he reported that his joint pain began in 
1992.  He reported that the interphalangeal joints of all 
fingers and thumbs of hands began to ache, especially in the 
morning, gradually loosening up during the day.  He also 
reported that he had a tannish discoloration of all his 
fingernails, but especially the right thumb on the ulnar 
half.  He asserted that he experienced periodic irritation of 
his cuticles.  He also related that he was treated for mites 
on his hands with some type of topical balm during service.  

The veteran was accorded a VA psychiatric evaluation in June 
1997.  At that time, he reported that his memory problems 
began in 1991.  Specifically, the veteran reported problems 
in remembering names, routine tasks, getting things out of 
order, needing to review lists, and having to ask for 
clarification when receiving instructions.  He also reported 
problems with concentration and difficulty in school.  On 
examination, the veteran generated a full scale intelligence 
quotient score of 115 which was in the high average range.  
Results of the Memory Assessment Scales were considered in 
the average range for his age and education level.  
Additionally, his short-term memory, verbal memory, visual 
memory ranking were all within the average range for his age 
and education.  It was noted that the veteran had average 
abilities in comparison to his age and education peers in 
attending to, concentrating on, learning and retrieving 
information over relatively brief periods of time.  Results 
of the category test suggested that the veteran did not 
demonstrate impairment in abstraction, reasoning, and logical 
analysis.  The impression was that the veteran did not 
demonstrate significant memory or cognitive deficits.  All 
abilities appeared to be within the average range or better.  

On examination, range of motion testing of all of the 
metacarpophalangeal joints was from zero to 90 degrees.  The 
proximal interphalangeal joints were from zero to 100 
degrees.  The joints were all normal and nontender to 
aggressive palpation.  There was no skin discoloration noted.  
Examination of the cuticles was essentially normal.  The 
assessments were questionable fungal infection of the right 
thumbnail and insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.  X-rays of the hands were normal.  

In a December 1997 statement, a former comrade of the 
veteran's reported that he met the veteran in 1989 when they 
became roommates.  He reported that they remained roommates 
before, during, and after the Persian Gulf War.  He also 
reported that prior to the veteran's Persian Gulf tour of 
duty he was always able to complete any physical task and 
help others on improving their physical fitness test scores.  
He reported that following the veteran's Persian Gulf tour of 
duty, the veteran exhibited signs of physical problems or 
ailments.  Specifically, he reported that the veteran 
experienced joint soreness, night sweats, back pain, and just 
an overall depletion of his health.  Finally, he reported the 
military doctors did not believed that the veteran had 
problems but he has no doubt that the deterioration of the 
veteran's health was caused by something during his Persian 
Gulf tour of duty.  

In a December 1997, the veteran's mother reported that prior 
to the veteran's enlistment he was basically healthy.  
Following his Persian Gulf tour of duty he developed several 
medical problems, including night sweats, stiff joints, and 
deformity of his thumb nail.  

The veteran was accorded a personal hearing in December 1997.  
At that time, he testified that he felt that is too forgetful 
for his age.  He testified that he performed well 
academically in the past, but had problems now.  He testified 
that he experienced weakness and stiffness of his hand as 
well as occasional "lock up," when working on computers.  
The veteran testified that he experienced a fungal infection 
of the thumbs during the Persian Gulf War.  

In a December 1997 statement, L.E., M.D., reported that the 
veteran a nervous disorder caused the veteran to him to 
scrape at his cuticles.  

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Under the provisions of 38 U.S.C.A. § 1117 (West Supp. 1999):

The Secretary may pay compensation under 
this subchapter to any Persian Gulf 
veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that (1) became manifest 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (2) became manifest to a 
degree of 10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
The Secretary's determination of such 
period of time shall be made following a 
review of any available credible medical 
or scientific evidence and the historical 
treatment afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe 
regulations to carry out this section.  
(2) Those regulations shall include the 
following: (A) A description of the 
period and geographical area or areas of 
military service in connection with which 
compensation under this section may be 
paid.

(B) A description of the illnesses for 
which compensation under this section may 
be paid.

(C) A description of any relevant medical 
characteristic (such as a latency period) 
associated with each such illness.

(d) A disability for which compensation 
under this subchapter is payable shall be 
considered to be service connected for 
purposes of all other laws of the United 
States.

(e) For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

VA has adopted the provisions of 38 C.F.R. § 3.317 (1998) to 
implement 38 U.S.C.A. § 1117. The regulation provides as 
follows:

Except as provided in paragraph (c) of 
this section, VA shall pay compensation 
in accordance with chapter 11 of title 
38, United States Code, to a Persian Gulf 
veteran who exhibits objective 
indications of chronic disability 
resulting from an illness or combination 
of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided 
that such disability: (i)	became manifest 
either during active military, naval, or 
air service in the Southwest Asia theater 
of operations during the Persian Gulf 
War, or to a degree of 10 percent or more 
not later than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6- month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  For the purposes of 
paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations 
of undiagnosed illness include, but are 
not limited to:

(1) fatigue, (2) signs or symptoms 
involving skin, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual 
disorders.

Compensation shall not be paid under this 
section (1) if there is affirmative 
evidence that an undiagnosed illness was 
not incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
active duty in the Southwest Asia theater 
of operations during the Persian Gulf War 
and the onset of the illness; or (3) if 
there is affirmative evidence that the 
illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs.

For purposes of this section: (1) the 
term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. (2) the Southwest Asia 
theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317.

The VA General Counsel has interpreted the provisions of 38 
U.S.C.A. § 1117, and 38 C.F.R. § 3.317, as meaning that 
service connection cannot be granted for a disability that is 
attributable to a diagnosed illness, including a diagnosis 
that can be characterized as "poorly defined." VAOPGCPREC 8-
98 (1998).  The Board is bound by the General Counsel's 
interpretation. 38 U.S.C.A. § 7104(c) (West 1991).

Well Grounded Claims

The threshold question that must be resolved with regard to 
the veteran's claims is whether he has presented evidence 
that they are well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or is capable of substantiation.  
Epps.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause. Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469. VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  38 
U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).  The veteran has not indicated the existence of 
any evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Notwithstanding the above considerations, VA has enunciated a 
policy of finding claim based on undiagnosed illnesses well 
grounded unless the veteran did not have qualifying service 
in the Southwest Asia theater of operations, or the veteran 
does not specify the claimed disabilities, fails to report 
for scheduled examinations, or fails to respond to 
development letters from VA.  Veterans Benefits 
Administration, Gulf War Training Package, p. 3 (1997).  
Inasmuch as none of these exceptions apply in this case, the 
Board finds that the veteran's claims are well grounded.

Analysis

Memory loss and concentration problems

The veteran's service medical records show that veteran did 
not demonstrate significant memory or cognitive deficits at 
the time of his June 1997 VA examination.  Furthermore, the 
veteran's cognitive abilities were found to be within the 
average range or better at the time of the June 1997 VA 
examination.  The examiner commented that he was at a loss to 
explain the veteran's reports of increased memory 
difficulties other than to point out that it is very 
difficult to subjectively identify "normal" versus 
pathological forgetfulness.  

One of the essential elements for service connection under 
the provisions of 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317, is 
that the veteran exhibit objective indications of chronic 
disability manifested by one or more signs or symptoms.  In 
this case, there has been no objective indication of memory 
loss or concentration problems.  All testing has shown normal 
cognition.  It might be argued that the veteran's reports of 
memory loss or decreased concentration constitute the 
necessary objective indications.  However, the June 1997 
examination report provides evidence that the veteran would 
not be competent to distinguish between normal forgetfulness 
and pathology.  In other words he would not be competent to 
provide evidence of objective indications of memory loss and 
concentration problems.  Therefore, his assertions cannot 
constitute objective indications of the claimed memory loss 
and concentration problems.


Joint pain

A review of the veteran's service medical records shows that 
he complained of joint pain in June 1994.  X-rays were taken 
and there were no abnormalities found.  During his Gulf War 
Illness evaluation, the veteran again complained of joint 
pain.  At that time, a diagnosis of polyarthralgia was 
provided. 

Service connection for joint pain is available under the 
provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  The 
Board notes that veteran's joint pain could be seen as 
attributable to diagnosed illnesses, specifically 
polyarthralgia and conversions reaction.  Service connection 
could not be granted on the basis of the presumptions 
referable to undiagnosed illnesses if his symptoms were in 
fact the subject of a diagnosis.  VAOPGCPREC 8-98 (1998).

However, on the more recent VA examinations examiners 
commented that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder that 
when viewed liberally is found as acceptable medical 
evidence, that is, "signs" of a disorder that cannot be 
attributed to any known clinical diagnosis.

The Board must observe that on the 1997 VA joints examination 
there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder.  The veteran's 
description of his joint pain and recollections of his mother 
and former roommate are viewed as "nonmedical indicators," 
that can be independently observed or verified.  During the 
1997 VA examination, the veteran reported that the 
interphalangeal joints of all fingers and thumbs of both 
hands ached in the morning, gradually loosening up during the 
day.  The veteran's former roommate before and after the 
veteran's Persian Gulf tour of duty observed the veteran's 
joint stiffness.  

In this case there are objective indications of joint pain, 
in the form of the veteran's complaints and the examination 
findings, including the finding of arthralgia.  Recent 
examiners have been unable to attribute those objective 
indications to a diagnosed illness.  The Board concludes that 
the requirements for service connection for joint pain under 
the provisions of 38 U.S.C.A. § 1117, have been met.


Fungal Infection of the thumbs (claimed as discoloration of 
the fingernails)

There is competent evidence of a current fungal infection of 
the thumb.  Thus one element of the Caluza test for a well-
grounded claim has been satisfied.  The veteran has stated 
that his fungal infection of the thumb diagnosed as 
fingernail abnormality should be service-connected because it 
began during active service.  There is competent evidence of 
abnormal fingernails.  The service medical records show that 
during his Gulf War Illness evaluation the veteran complained 
that his nail cuticles contained dead skin.  There is, 
however, no competent evidence linking the current fingernail 
abnormality to service.  As a lay person, the veteran would 
not be competent to offer an opinion as to the cause of his 
current disability.

It should be noted that service connection has not been 
established for a nervous disorder.  The veteran's post-
service records show a diagnosis for abnormal fingernails.  
However, there is no competent medical evidence of a nexus 
between the veteran's current disability and service.  The 
veteran's assertion that his current disability is related to 
service is unsupported by any competent evidence of record. 

In sum, the veteran has failed to provide competent evidence 
of a medical nexus between his a fungus infection of the 
thumb and service.  Therefore, the claim is not well grounded 
and must be denied.


ORDER

Service connection for memory loss and concentration problems 
claimed as an undiagnosed illness is denied.  

Service connection for painful joints of the hand claim as an 
undiagnosed illness is granted  

Service connection for fungal infection of the thumb (claimed 
as discoloration of the fingernails) is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

